FINAL REJECTION
Applicants arguments filed /2021 have been fully considered but they are not persuasive for reasons as detailed below. 

The prior art rejections are maintained or modified as follows:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzic (US-5421461). 

Referring to claims 1-3, 5-7, 10-13, 16-17. Ruzic further discloses a “Panning Apparatus”. See Figs. 1-4 and respective portions of the specification. Ruzic further discloses an apparatus for separating heavy metals and precious stones from alluvial material comprising: a frame (11, 14); a receptacle (18) having side walls (See Figs. 1-4) extending therearound so as to define a location into which a quantity of alluvial material may be introduced; a spill way (near 32) extending through a portion of said side wall; and a vibration means (22-24, 26) supported on said frame adapted to provide a vibration to said receptacle. Ruzic further discloses means supported on the 

Referring to claim 4. With respect to claim 4, the method described in these claims would inherently result from the use of Ruzic’s “Panning Apparatus” as advanced above.

Claims 8-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzic (US-5421461) in view of Peterson (US-2874841).

Referring to claims 8-9, 15. Ruzic further discloses a “Panning Apparatus”. See Figs. 1-4 and respective portions of the specification. Ruzic further discloses an apparatus for separating heavy metals and precious stones from alluvial material comprising: a frame (11, 14); a receptacle (18) having side walls (See Figs. 1-4) . 

Allowable Subject Matter
Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive. Applicants arguments that the prior are fails to teach the amended claim features are unpersuasive in view of the prior art rejections as set forth. More specifically, applicants amended claims and arguments with regards to the disclosure of a substantially flat bottom are disclosed by Ruzic (See Figs. 3-4), the simple fact that Ruzic receptacle bottom is angles forwards or comprises depressions, does not prevent the structure of the receptacle bottom from being flat. Examiner advises the inclusion of THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655